Case 1:16-cv-06848-BMC Document 551 Filed 11/16/20 Page 1 of 1 PageID #: 15304




                                                                   November 16, 2020


VIA ECF

Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

            Re:    Securities and Exchange Commission v. Platinum Management (NY) LLC,
                   Civil Case No. 1:16-cv-06848-BMC

Dear Judge Cogan:

       As you are aware, we are counsel to Melanie L. Cyganowski, as Receiver in the
captioned matter. We write in response to the November 6, 2020 letter submitted to Your Honor
by Nathaniel J. Kritzer, on behalf of Richard and Marisa Stadtmauer, and posted to the Docket in
this matter as Docket Entry No. 547 (the “Letter”).

       Specifically, we write to confirm that the Receiver has no objection to the relief sought
by the Letter. In addition, the Receiver has conferred with the Securities & Exchange
Commission (“SEC”) regarding the relief requested and the SEC has authorized the Receiver to
inform Your Honor that the SEC also does not object to the relief sought by the Letter.

            We are available at Your Honor’s convenience should Your Honor have any questions.

            Thank you for your continued courtesies.

                                                                   Respectfully submitted,



                                                                   /s/ Erik B. Weinick
                                                                   Erik B. Weinick




6351202.1
